UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22843 Center Coast MLP & Infrastructure Fund (Exact name of registrant as specified in charter) 1100 Louisiana Street Suite 5025 Houston, TX 77002 (Address of principal executive offices) (Zip code) Dan C. Tutcher Center Coast Capital Advisors, LP 1100 Louisiana Street Suite 5025 Houston, TX 77002 (Name and address of agent for service) Registrant's telephone number, including area code: (713) 759-1400 Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. Center Coast MLP & Infrastructure Fund Schedule of Investments February 28, 2014 (Unaudited) Number of Shares Value MASTER LIMITED PARTNERSHIP SHARES - 130.5% Crude Oil Products - 12.0% Magellan Midstream Partners LP 1 Plains All American Pipeline LP 1 Sunoco Logistics Partners LP 1 Diversified - 44.4% Enbridge Energy Partners LP 1 Enterprise Products Partners LP 1,2 Kinder Morgan Management LLC 1,3 ONEOK Partners LP 1 Targa Resources Partners LP 1 Williams Partners LP 1,2 Exploring & Production - 1.8% EV Energy Partners LP Linn Energy LLC 2 Gatherers & Processors - 26.3% Access Midstream Partners LP 1,2 Crestwood Midstream Partners LP 1 Crosstex Energy LP 1,2 DCP Midstream Partners LP EQT Midstream Partners LP 1 Midcoast Energy Partners LP 1 Southcross Energy Partners LP Western Gas Partners LP 1,2 General Partners - 6.2% Kinder Morgan, Inc. 1,2 Plains GP Holdings LP - Class A 1 Natural Gas/Natural Gas Liquids - 21.0% Boardwalk Pipeline Partners LP 1 El Paso Pipeline Partners LP 1,2 Spectra Energy Partners LP 1 TC Pipelines LP 1,2 Other - 2.2% Seadrill Partners LLC Refined Products - 15.3% Buckeye Partners LP 1 Holly Energy Partners LP 1 Martin Midstream Partners LP Tesoro Logistics LP 1 Refining - 1.3% Calumet Specialty Products Partners LP Total Master Limited Partnership Shares (Cost $361,819,211) $ Center Coast MLP & Infrastructure Fund Schedule of Investments February 28, 2014 (Unaudited) Principal Amount Value Short-Term Investments - 3.4% $ UMB Money Market Fiduciary, 0.01% 4 $ Total Short-Term Investments (Cost $9,477,921) Total Investments * - 133.9% (Cost $371,297,132) Liabilities in Excess of Other Assets - (33.9)% ) Total Net Assets - 100% $ Number of Contracts Value Written Option Contracts- (0.0)% ** Put Options - (0.0)% ** Atlas Pipeline Partners LP ) Exercise Price: $29, Expiration Date: March 22, 2014 ) ) Exercise Price: $30, Expiration Date: March 22, 2014 ) Calumet Specialty Products Partners LP ) Exercise Price: $25, Expiration Date: March 22, 2014 ) Seadrill Partners LLC ) Exercise Price: $30, Expiration Date: March 22, 2014 ) Southcross Energy Partners LP ) Exercise Price: $15, Expiration Date: March 22, 2014 ) Total Put Options (proceeds $137,022) ) Total Written Option Contracts * (proceeds $137,022) ) LLC - Limited Liability Company LP - Limited Partnership 1 All or a portion of the security has been pledged as collateral with the Fund's line of credit agreement. As of February 28, 2014, the total value of securities pledged as collateral for the line of credit agreement was $257,609,858. 2 All or a portion of this security has been pledged as collateral for written option contracts.As of February 28, 2014 the total value of securities pledged as collateral for written options contracts was $14,058,500. 3 Non-income producing security. 4 The rate quoted is the annualized seven-day yield of the Fund at the period end. * All investments are domiciled in the United States. ** Rounds to less than 0.05% Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”), and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards.Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation levels, as of February 28, 2014: Assets Level 1 Level 2* Level 3* Total Master Limited Partnerships1 $ $
